Citation Nr: 0908728	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, to include osteoarthritis and residuals of a 
shrapnel injury.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS), claimed as a bilateral hand condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 18, 1968 to 
October 29, 1968.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a March 2005 rating decision 
in which the RO denied the Veteran's service-connection 
claims for the claimed disabilities.  The Veteran timely 
appealed the RO's March 2005 rating action to the Board. 

In September 2008, the Board remanded the appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for issuance of a supplemental statement of the case.  A 
supplemental statement of the case was issued, and the case 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran did not experience an in-service injury or 
disease of the left elbow, including no shrapnel injury of 
the left elbow, right shoulder, cervical spine, or wrists, 
and did not experience chronic symptoms of such disorders in 
service. 

2.  The Veteran did not experience continuous post-service 
symptoms of the left elbow, right shoulder, cervical spine, 
or wrists. 

3.  There is no competent evidence to relate current left 
elbow and right shoulder disabilities, DDD of the cervical 
spine, or bilateral CTS to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow 
disability, to include osteoarthritis and residuals of a 
shrapnel injury, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2008).

2.  The criteria for service connection for a right shoulder 
disability are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for DDD of the 
cervical spine are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for bilateral CTS, 
claimed as a bilateral hand condition, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Here, the Board notes that a December 2004 pre-rating letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his service-connection 
claims, as well as what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to advise VA of and to 
submit any evidence in his possession that was relevant to 
the claims.  This letter met VA's content of notice and 
timing of notice requirements.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In the present appeal, although the Veteran was not provided 
the notice required by Dingess/Hartman until after issuance 
of the rating decision on appeal, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  As the service connection 
claims have all been denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran in not notifying 
him of the evidence pertinent to these elements prior to the 
issuance of the initial rating decision.  See Bernard v. 
Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claims, and as warranted by law, affording 
VA examinations.  There is no evidence that additional 
records have yet to be requested, or that additional 
examination is in order.  In this regard, the Board notes 
that the Veteran has been receiving disability compensation 
from the Social Security Administration which he claims was 
based on his non-service-connected diabetes mellitus and thus 
a remand for these records is not warranted.  Because the 
weight of the evidence demonstrates no in-service injury to 
the Veteran's wrists, neck, right shoulder, or left elbow, to 
include an alleged shrapnel injury, there is no in-service 
injury or disease to which a medical opinion could relate 
current disabilities.  Similarly, in light of the finding of 
no in-service injury to the Veteran's wrists, neck, right 
shoulder, or left elbow, to include an alleged shrapnel 
injury, continuing complaints of neck/back and elbow pain 
following a post-service 1991 motor vehicle accident (MVA), 
and the absence of any medical evidence relating the claimed 
disabilities to service, further examination or opinion is 
not warranted.  Finally, in compliance with the Board's 
remand, the claims were readjudicated in an October 2008 
supplemental statement of the case.  

II.  Service Connection Analysis

The Veteran alleges that the above disabilities are related 
to injuries sustained during his short period of basic 
training at Ft. Dix, New Jersey in 1968.  He has related that 
he sustained a shrapnel injury to the left elbow.

In a November 2004 statement, the Veteran alleged that he was 
training on the range when he was hit by shrapnel in his left 
arm and that since leaving the military he has experienced 
limitation of motion and weakness in his left arm, wrist and 
hand and pain radiating up from his left elbow to his left 
shoulder and down through and into all five fingers of his 
left hand which get numb.  He also claims loss of grip in the 
left hand, causing him to drop things.  The Veteran maintains 
that, in an August 1968 fall, he injured the whole right arm; 
that it became inflamed, swollen, and very painful; that he 
continued to injure his right arm in training after that 
fall; that, since leaving the military, he has experienced 
tenderness, weakness and pain in his right shoulder, elbow, 
wrist and hand; and that he is losing his grip in his right 
hand, causing him to drop things.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. 3.307, 
3.309(a).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

After considering all lay and medical evidence of record, the 
Board finds that a preponderance of the evidence is against 
the claims, and the claims for service connection must be 
denied.  The Board finds that the Veteran did not experience 
an in-service injury or disease of the left elbow, including 
no shrapnel injury of the left elbow, right shoulder, 
cervical spine, or wrists, and did not experience chronic 
symptoms of such disorders in service.  Service treatment 
records are negative for complaints, findings, diagnosis, or 
treatment for such claimed disorders.  The Veteran first 
reported in-service injuries many years after service 
pursuant to a compensation claim. 

Service treatment records reveal that, during a 1968 pre-
induction examination, the Veteran reported having fractured 
his right elbow at the age of six and having subsequent 
occasional exacerbations.  On that examination, a well-healed 
scar was noted on the right elbow, but he did not report any 
current complaints of symptoms related to the right elbow or 
any of the claimed disabilities.  

Service treatment records reflect that during basic combat 
training in July 1968, the Veteran was treated for complaints 
of pain and decreased range of motion of the right (not left) 
elbow.  X-rays of the right elbow revealed metallic sutures 
in place.  On August 3, 1968, he fell from a platform during 
guard duty and re-injured the right elbow.  No other injuries 
were reported.  Ten days later, an orthopedic clinic note 
reflects that the Veteran had fractured and dislocated his 
right elbow at the age of six, which required an open 
reduction.  He reported an 11-year history of pain in the 
lateral epicondylar area.  On examination, pain to touch was 
noted on flexion of the elbow and extension of the wrist.  
The right elbow was casted for four weeks.  Following removal 
of the cast, the Veteran was sent to physical therapy in an 
attempt to relieve his symptoms.  In September 1968, he was 
placed on physical profile for an old fracture of the right 
elbow.  Due to the further aggravation and worsening of his 
right elbow condition, an October 1968 Medical Board 
examination and Proceedings found the Veteran unfit for 
induction due to an old supracondylar fracture dislocation of 
the right elbow with permanent limitation of motion.

The Board also finds that the Veteran did not experience 
continuous post-service symptoms of the left elbow, right 
shoulder, cervical spine, or wrists, or chronic.  In December 
2004, notably over 26 years after service separation, the 
Veteran filed a claim for service connection for the various 
disabilities claimed on appeal.  In his claim form and 
statement, he indicated only generally that such disorders 
began some time between June 1968 and October 1968.  Although 
the Veteran has given more recent histories of injuries and 
symptoms in service and after service, such recent assertions 
are outweighed by the Veteran's own in-service reports that 
do not include such injuries or symptoms in service; the 
absence of credible lay or medical evidence of post-service 
symptoms, including an absence of evidence of post-service 
treatment; the well documented post-service MVA in 1991 and 
presence of symptoms since that injury; and the Veteran's 
inconsistently reported histories of injuries and symptoms.  

The evidence includes a January 2005 VA joints examination, 
at which the VA examiner indicated that the Veteran was a 
very poor historian and was not very knowledgeable about his 
complaints or his injuries.  With regard to his left elbow, 
the Veteran reported that in boot camp he was struck by some 
shrapnel at a firing range, and stated that the shrapnel was 
still in place.  He complained of loss of range of motion of 
the left elbow and pain on and off only with pressure or 
trauma over the area where the shrapnel is.  The Veteran also 
reported falling off a dock in 1968, injuring his left elbow.  
June 2001 VA x-rays showed degenerative joint disease of the 
left elbow and the presence of a foreign body in the soft 
tissue.  With regard to both hands, the Veteran complained 
that his hands were numb, worse with sleeping, and had 
worsened over the years, and of dropping things.  September 
2001 VA EMG/NCS showed bilateral ulnar neuropathy at the 
elbow.  With regard to the right shoulder, the Veteran 
claimed that he hit his shoulder in the 1968 fall and thought 
it was fractured at that time.  He complained of pain with 
overhead activities and pain in the morning, but no problem 
with changes in the weather or with repetitive use.  With 
regard to his neck pain, the Veteran reported that it began 
20 years ago and that he gets pain with any range of motion.  
He denied any specific trauma, but claims it too is a result 
of the August 1968 fall.  The Veteran failed to report for x-
rays and EMG studies.  Following an examination, the 
assessment included osteoarthritis of the left elbow, 
shrapnel injury to the soft tissue of the left elbow, right 
shoulder impingement syndrome, cervical DDD, and bilateral 
CTS.  The examiner did not opine whether any of these 
disabilities is related to service.

A May 2001 VA orthopedic surgery note reflects that the 
Veteran reported complaints of neck/back pain, elbow pain, 
and bilateral knee pain since a 1991 MVA with no history of 
medical intervention as of yet.  The assessment included 
foreign body in the left elbow and cervical spine disc 
herniation.  In an August 2001 addendum, a VA physician 
indicated that he had interviewed and examined the Veteran in 
the neurology clinic; that the Veteran was in an MVA one year 
ago; that, as the driver of the car, he sustained a frontal 
head injury for which he needed stitches and was hospitalized 
for one day; and that, since that time, he has had pressure-
type headaches on both sides of the forehead traveling to the 
neck.  At a September 2001 VA orthopedic follow-up, the left 
elbow showed some poorly localized tenderness and occasional 
crepitus.  X-rays revealed degenerative joint disease of the 
left elbow with osteophytes in the coronoid and olecranon 
fossae of the distal humerus.  The assessment was left elbow 
degenerative joint disease with limitation of range of motion 
from impingement.  At a February 2005 VA outpatient visit, 
the Veteran complained of neck and shoulder pain.  February 
2005 VA EMG/NCS were consistent with bilateral incomplete 
ulnar neuropathy across the elbow, left greater than right, 
when compared with studies done in September 2001.  There was 
no electrodiagnostic evidence of left cervical radiculopathy 
or CTS at that time.

During an April 2007 VA joints examination, the Veteran 
reported complaints of recurrent left elbow pain and swelling 
while in basic training that started when he fell onto his 
face, but he did not remember actually hurting his elbow.  
After leaving service, the Veteran worked as a mechanic for 7 
years, then opened his own diesel mechanic shop where he 
worked for 10 years, and then he owned a restaurant for 9 
years, after which he possibly started his disability.  He 
reported that his left elbow has continued to swell 
intermittently ever since then.  The April 2007 examiner 
stated that the Veteran was a somewhat poor historian; that 
it would be extremely rare rheumatologically for him to have 
an elbow swelling intermittently for 50 years with it then 
returning to normal in between flare-ups at the rate that the 
Veteran claimed.  VA x-rays done in 2001 and 2005 revealed 
degenerative joint disease of the left elbow.  The examiner 
added that a piece of metal seen on x-ray, which the Veteran 
blames on his time in service, but he had no recollection of 
that type of injury while in service, more likely became 
imbedded when he was working as a mechanic.

There is no objective evidence to support a specific incident 
of a shrapnel injury to his left elbow in service or that the 
Veteran's left elbow, right shoulder, neck, wrists and hands 
were injured in the August 1968 fall from a platform.  As the 
Veteran did not serve in combat, the Board does not find the 
Veteran's assertions of an in-service shrapnel injury to the 
left elbow or extensive injuries to the upper extremities as 
a result of the August 1968 fall as credible, particularly in 
light of the facts that the Veteran was not treated for any 
left elbow, right shoulder, neck, wrist or hand complaints 
during service and underwent a thorough Medical Board 
examination prior to his discharge from service.  Not having 
served in combat, the relaxed evidentiary standard of proof 
to determine service connection in 38 U.S.C.A. § 1154(b) 
(West 2002) is not for application.  

Moreover, post-service VA treatment records reveal that the 
Veteran previously had claimed that his neck and elbow pain 
were the result of a 1991 MVA and indicated that he had also 
had a frontal head injury as a result of a 2000 MVA.  
Following an April 2007 VA examination, the examiner noted 
that the Veteran had no recollection of a shrapnel type of 
injury to his left elbow while in service, and opined that it 
was more likely that the shrapnel became imbedded when the 
Veteran was working as a mechanic.

As noted above, there is no evidence of treatment for an 
injury to the left elbow, right shoulder, neck, wrists or 
hands in service, or any residuals upon separation 
examination or diagnosis of arthritis within one year after 
discharge from service.  The very first mention of arthritis 
of the left elbow is not until a May 2001 VA treatment 
record, which reflects that arthritis was first shown in 1997 
x-rays, more than 28 years after the Veteran's discharge from 
service.  Similarly, the Veteran's right shoulder, cervical 
spine and bilateral CTS were not diagnosed before May 2001 at 
the earliest, more than 32 years after the Veteran's 
discharge from service.  The Board points out that passage of 
so many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that weighs against the claims for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, there is no evidence of a diagnosed left elbow, 
right shoulder, neck or wrist disorder, to include arthritis 
for years after service, and no competent evidence directly 
relating the Veteran's current left elbow and right shoulder 
disabilities, DDD of the cervical spine, and bilateral CTS to 
service, to include an unsubstantiated and highly unlikely 
in-service shrapnel injury.  Accordingly, the evidence is 
against the grant of service connection on a direct or 
presumptive basis for the above claimed disabilities.

The Board also finds that there is no competent evidence to 
relate current left elbow and right shoulder disabilities, 
DDD of the cervical spine, or bilateral CTS to service.  The 
Veteran does not meet the burden of presenting evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements, because as a layperson he is 
not competent to offer a medical opinion.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., joint pain.  Cf. Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  There is no evidence showing, 
and the Veteran does not assert, that he has had sufficient 
medical training to provide competent medical evidence as to 
the etiology of the claimed disabilities.  

The preponderance of the evidence is therefore against the 
Veteran's claims; and the claims are denied.  As the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a left elbow disability, to include 
osteoarthritis and residuals of a shrapnel injury, is denied.

Service connection for a right shoulder disability is denied.

Service connection for DDD of the cervical spine is denied.

Service connection for bilateral CTS, claimed as a bilateral 
hand condition, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


